DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 12/14/2021 has been entered. 
Claims 1-20 are pending.   
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statements dated 12/16/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Freda et al., (US 20130163543 A1, herein after Freda).
Claims 6 and 16,
	Freda discloses sending, by a network device, first downlink control information to a terminal device, wherein the first downlink control information comprises a first hybrid automatic repeat request (HARQ) process number (Fig. 15 WTRU receives DCI message…A downlink allocation on a specific CC may specify the HARQ information to be used (including, for example, HARQ process number, ¶ [0170]); and  4sending, by the network device on a first frequency band, a first data packet carrying a first transport block, (a DCI format may be used to send separate HARQ information (HARQ process number, NDI, and RV)) for both the licensed band and licensed exempt bands, ¶ [0170]. control information may be processed in a wireless transmit/receive unit (WTRU) while receiving and sending information on a primary component carrier (PCC). A PCC subframe with a control portion and a data portion may be received. ¶ [0006]) and sending, on a second frequency band, a second data packet carrying a second transport block to the terminal device, wherein the first HARQ process number corresponds to the first transport block on the first frequency band and the second transport block on the second frequency band, ([0164] The resource allocations may be simultaneously made (in the same subframe) to the primary and/or secondary and supplementary component carrier. ¶ [0164] Embedded in the control portion of the subframe may be resource assignment information associated with a downlink shared channel on the PCC. Based on the resource assignment information on the PCC, resource assignment information associated with a downlink shared channel on the SuppCC may be identified in the data portion of the PCC subframe. ¶ [0006]. the same HARQ process number may be used between the licensed and licensed exempt allocations. For example, the scheduler may use same process number for allocations for multiple carriers (PCC/SCC and SuppCC), ¶ [0171]) and the first transport block is the same as the second transport block (Allocations and uplink grants (as well as power control commands) may be sent using downlink control information (DCI) messages with distinct formats. Formats 2, 2A, 2B may be used for downlink allocations of two transport blocks per TTI (spatial multiplexing), ¶ [0098]. The same HARQ process number may be used between the licensed and licensed exempt allocations. a DCI Format 2 may be used by sending separate transport blocks over allocations made on the licensed and licensed exempt carriers, ¶ [0170-0171] ).
Claim 16 encompass limitations that are similar to limitations of claim 6, except a processor, a memory coupled to a processor, and a transceiver. Freda discloses in fig. 1B processor, memory and a transceiver.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al., (US 2013/0163543 A1, herein after Freda) in view of Luo et al., (US 9553706 B2, here in after Luo).
Claims 1 and 11,
	Freda discloses a communication method, comprising: receiving, by a terminal device, first downlink control information from a network device, wherein the first downlink control information comprises a first hybrid automatic repeat request (HARQ) (Fig. 15 WTRU receives DCI message…A downlink allocation on a specific CC may specify the HARQ information to be used (including, for example, HARQ process number, ¶ [0170]); receiving, by the terminal device on a first frequency band, a first data packet carrying a first transport block, (a DCI format may be used to send separate HARQ information (HARQ process number, NDI, and RV)) for both the licensed band and licensed exempt bands, ¶ [0170]. control information may be processed in a wireless transmit/receive unit (WTRU) while receiving and sending information on a primary component carrier (PCC). A PCC subframe with a control portion and a data portion may be received. ¶ [0006]) and receiving, on a second frequency band, a second data packet carrying a second transport block, wherein the first HARQ process number corresponds to the first transport block on the first frequency band and the second transport block on the second frequency band, ([0164] The resource allocations may be simultaneously made (in the same subframe) to the primary and/or secondary and supplementary component carrier. ¶ [0164] Embedded in the control portion of the subframe may be resource assignment information associated with a downlink shared channel on the PCC. Based on the resource assignment information on the PCC, resource assignment information associated with a downlink shared channel on the SuppCC may be identified in the data portion of the PCC subframe. ¶ [0006]. the same HARQ process number may be used between the licensed and licensed exempt allocations. For example, the scheduler may use same process number for allocations for multiple carriers (PCC/SCC and SuppCC), ¶ [0171]) and the first transport block is the same as the second transport block (Allocations and uplink grants (as well as power control commands) may be sent using downlink control information (DCI) messages with distinct formats. Formats 2, 2A, 2B may be used for downlink allocations of two transport blocks per TTI (spatial multiplexing), ¶ [0098]. the same HARQ process number may be used between the licensed and licensed exempt allocations. a DCI Format 2 may be used by sending separate transport blocks over allocations made on the licensed and licensed exempt carriers, ¶ [0170-0171] ).
Freda does not disclose performing, by the terminal device, joint decoding on the first data packet and the second data packet.  
Luo discloses performing, by the terminal device, joint decoding on the first data packet and the second data packet (The UE may also apply the process(es) in combination with joint detection/decoding of multiple layers/transport blocks and/or interference cancellation between different layers/transport blocks, col 11 lines 65-67 and col 12 lines 0-2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Freda by using the features, as taught by Luo in order to efficiently improve spectral efficiency, col 1 lines 45-50.
 Claim 11 encompass limitations that are similar to limitations of claim 1, except a processor, a memory coupled to a processor, and a transceiver. Freda discloses in fig. 1B processor, memory and a transceiver.  Thus, it is rejected with the same rationale applied against claim 1 above.
Allowable Subject Matter
s 2-5, 7-10,  12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant respectfully argues on page 11 of the remarks filed on 12/14/2021 regarding claims 1, 6, 11 and 16 that Freda does not disclose “wherein the first HARQ process number corresponds to the first transport block on the first frequency band and the second transport block on the second frequency band and the first transport block is the same as the second transport block”. 
However, Examiner respectfully disagrees with the Applicant. Freda does disclose “wherein the first HARQ process number corresponds to the first transport block on the first frequency band and the second transport block on the second frequency band (the same HARQ process number may be used between the licensed and licensed exempt allocations. The scheduler may use same process number for allocations for multiple carriers (PCC/SCC and SuppCC), ¶ [0171]. It is interpreted as HARQ process number is used on first frequency band such as PCC/SCC and same HARQ process number is used on the second frequency band such as SuppCC. Formats 2, 2A, 2B may be used for downlink allocations of two transport blocks per TTI (spatial multiplexing), ¶ [0098]. [0164] The resource allocations may be simultaneously made (in the same subframe) to the primary and/or secondary and supplementary component carrier.) and the first transport block is the same as the second transport block (Allocations and uplink grants (as well as power control commands) may be sent using downlink control information (DCI) messages with distinct formats. Formats 2, 2A, 2B may be used for downlink allocations of two transport blocks per TTI (spatial multiplexing), ¶ [0098]. the same HARQ process number may be used between the licensed and licensed exempt allocations. a DCI Format 2 may be used by sending separate transport blocks over allocations made on the licensed and licensed exempt carriers, ¶ [0170-0171]. It is interpreted as the DCI Format 2 same format is used for the separate transport blocks as same for the two separate bands).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al., (US 10314070 B2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473